HOLMES, District Judge,
dissenting in part:
The majority opinion affirms the district court’s grant of summary judgment in favor of United and ALPA on several claims. I *844fully concur in those portions of the opinion. However, insofar as the majority opinion vacates the district court’s denial of summary judgment on the claim against ALPA for intentional infliction of emotional distress, I respectfully dissent.
The majority correctly recognizes that Section 6 of the Norris-LaGuardia Act, 29 U.S.C. § 106, imposes a heightened eviden-tiary standard in determining whether a union may be held liable for illegal actions taken by its members in the course of a labor dispute. Although the heightened standard guides a district court’s summary judgment analysis, see Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 254, 106 S.Ct. 2505, 2513, 91 L.Ed.2d 202 (1986), it does not require a plaintiff to establish a “clear, unequivocal link” between the union and the alleged illegal activities at this stage in the proceedings.11 Rather, the inquiry on summary judgment is whether the trier of fact, drawing all logical inferences from the direct and circumstantial evidence presented, could reasonably find that the evidence was “clear proof’ of the union’s actual authorization of, participation in, or ratification of the acts complained of. Anderson, 477 U.S. at 255-56, 106 S.Ct. at 2513-14.
Reviewing a district court’s grant of summary judgment, the Third Circuit recognized the applicability of section 6 but then noted:
[T]he “clear proof’ standard should be applied by the factfinder in drawing inferences and making findings. On a Rule 56 motion we may not draw inferences or make findings. Thus, even on issues of union authorization, participation in, or ratification of acts complained of, our role is to determine only whether such inferences are, under the evidence, logically permissible. ... If logical inferences of union authorization, participation in, or ratification of the acts complained of are permissible, it will be for the trier of fact to apply the “clear proof’ standard of section 6.
Altemose Const. v. Building & Const. Trades Council, 751 F.2d 653, 656 (3d Cir.1985) (emphasis added).
In the instant case, in order to survive summary judgment, Plaintiffs need not prove that they will ultimately prevail. Rather, they need only establish the existence of evidence from which a jury, applying the proper evidentiary standard, could reasonably return a verdict in their favor.
There exist in this record facts upon which a jury, drawing logical inferences, could reasonably conclude that the evidence constitutes clear proof that the union authorized, participated in, or ratified the allegedly illegal acts of its members. These facts, in my judgment, are sufficient to preclude the entry of summary judgment. First, the words “show no mercy” were written on the ALPA bulletin board along with a list of strikebreakers’ names. A jury could reasonably infer from this that ALPA itself was encouraging union members to “show no mercy” to those whose names appeared on the list. Further, a jury could reasonably conclude, based upon Mr. Dubinsky’s failure to deny allegations of union encouragement of post-strike harassment, that the union was indeed encouraging such harassment. Finally, a jury could reasonably find by “clear proof’ that the pattern of publishing “scab-bashing” articles in ALPA publications evidences ALPA’s authorization or ratification of the “scab-bashing” that was in fact occurring. Although the authorities cited in the majority opinion make clear that libel law does not preclude “uninhibited, robust, and wide-open” debate in written materials disseminated in the course of a labor dispute, Linn v. United Plant Guard Workers, Local 114, 383 U.S. 53, 62, 86 S.Ct. 657, 662-63, 15 L.Ed.2d 582 (1966), they do not purport to hold that the union itself cannot be linked to the state-*845merits contained in such materials or that such statements cannot be used as evidence of union participation. The fact that a statement can be made without liability for defamation does not prevent a jury from determining why it was made and what its effect was or could have been. Here, I believe that a jury could reasonably answer these questions in a way that, under the applicable evidentiary standard, implicates the union itself in the actions of the individual union members.
Moreover, the Report and Recommendation reflects that the Magistrate Judge both identified and properly applied the correct substantive evidentiary standard in this case. The Report and Recommendation, which was adopted and affirmed by the district court, states:
Section 6 of the Norris-LaGuardia Act, 29 U.S.C. § 106, applies in federal court adjudications of state tort claims arising out of labor disputes. United Mine Workers v. Gibbs, 383 U.S. 715, 737[, 86 S.Ct. 1130, 1144-45, 16 L.Ed.2d 218] (1966). It provides that no association will be liable for the unlawful acts of its members except upon “clear proof of actual participation in, or actual authorization of, such acts, or of ratification of such acts.” Although the Act does not define “clear proof,” the Supreme Court has held that a plaintiff must come forward with “more than a bare preponderance of the evidence to prevail.” Gibbs, 383 U.S. at 737[, 86 S.Ct. at 1144-45]. Such evidence can be circumstantial, if it is clear. James R. Snyder Co. v. Edward Rose & Sons, 546 F.2d 206, 209 (6th Cir.1976).
Report & Recommendation at 14. The Magistrate Judge concluded and the district court agreed that “[t]he direct and circumstantial evidence presented by the plaintiffs is sufficient under Section 6 to raise a genuine question of fact as to whether there is clear proof that the ALPA authorized or ratified the unlawful conduct of its members.” Id. at 19.
Based on the foregoing, I agree with the analysis and conclusion of the court below and therefore would affirm the decision of the district court in its entirety.

. In this respect, the majority opinion cites Ritchie v. United Mine Workers, 410 F.2d 827, 835 (6th Cir.1969), for the proposition that section 6 requires a showing of "some definite and substantial connection” between the union and the unlawful acts. Ritchie, however, consisted of a challenge to a jury verdict. Upon review of the entire transcript of evidence actually presented to the jury in that case, the Sixth Circuit concluded that the record failed to support the jury's verdict. The standard for evaluating a jury verdict differs from the standard used in determining whether a jury should be allowed to render a verdict at all. Thus, I believe that Ritchie is inapplicable in the summary judgment context.